 



Exhibit 10(f)(ii)
AMENDMENT NUMBER ONE
TO THE
HARRIS CORPORATION RETIREMENT PLAN
     WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation Retirement Plan, as
amended and restated effective July 1, 2007 (the “Plan”);
     WHEREAS, pursuant to Section 17.1 of the Plan, the Management Development
and Compensation Committee of the Corporation’s Board of Directors (the
“Compensation Committee”) has the authority to amend the Plan;
     WHEREAS, pursuant to Section 13.3 of the Plan, the Compensation Committee
has delegated to the Employee Benefits Committee of the Corporation (the
“Employee Benefits Committee”) the authority to adopt non-material amendments to
the Plan; and
     WHEREAS, the Employee Benefits Committee desires to amend the Plan to
clarify the definition of “Wage Determination HES Employee” set forth therein.
     NOW, THEREFORE, BE IT RESOLVED, that the definition of “Wage Determination
HES Employee” in Article 2 of the Plan hereby is amended in its entirety to read
as follows, effective as of August 1, 2007:
Wage Determination HES Employee. An Eligible Employee performing services for
the Harris Enterprise Services business unit of Harris Technical Services
Corporation who is (i) covered by a wage determination contract or (ii) assigned
to the USPS-6 Postal Contract.
     APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 24th
day of July, 2007.

                  /s/ John D. Gronda       Secretary           

